Exhibit 10.6

 

RSU PERFORMANCE BASED GRANT LETTER



Date
 
 

Name
Street Address
City, State Zip Code
 
Dear Name:
 
American Woodmark Corporation (the “Company”) has established a program that
includes a performance based opportunity under which you may receive an Award of
restricted stock units (the “Award”). The opportunity outlined below is based on
the achievement of certain predetermined performance metrics for fiscal ______.
The potential Award is subject to the terms set forth in this letter and in the
American Woodmark Corporation 2004 Amended and Restated Stock Incentive Plan For
Employees (the “Plan”), a copy of which is attached. Capitalized terms that are
not defined in this letter shall have the meaning assigned to them under the
Plan.
 
The terms of your opportunity are as follows:
 
I.     In consideration of your agreements contained in this letter, the Company
has established a plan  under which you may be granted up to ________ restricted
stock units (RSU’s). Each RSU represents the right to receive one share of the
voting common stock of the Company based on the Company’s attainment of certain
performance metrics for fiscal _______.
 
II.     Your plan carries the following provisions:





A.     

The Company and the Compensation Committee have approved an operating plan for
fiscal ______.






B.     

The operating plan includes three primary categories: income statement
achievement, balance sheet management, and organizational development.






C.     

The Company and the Compensation Committee have developed specific measurements
within the three categories. Each measurement has a low case, a base case, and a
high case. The measurements and case values are detailed in Attachment A.






D.     

As soon as practical after the close of fiscal _______, the Compensation
Committee will evaluate Company performance based on the measurements and
establish a value earned based on achievement in each of the three categories.
While the Committee will utilize the measurements as the basis of the
evaluation, the Committee may, in its sole discretion, consider other factors in
determining the amount of the opportunity to be granted.






E.     

At the conclusion of evaluation, the Compensation Committee will assign a
percentage earned in each of the three areas and you will receive an Award of
RSU’s that will be converted into shares of the common stock of the Company once
you meet the vesting requirement. For example, assuming that your total
opportunity is 75 shares, a hypothetical evaluation may look as follows:



 

 

Opportunity

 

Performance Achievement

 

Awarded RSU’s

 

Percent

Shares

       

Income Statement Achievement

40%

30

X

40%

=

12

             

Balance Sheet Management

40%

30

X

80%

=

24

             

Organizational Development

20%

15

X

60%

=

9

               

100%

75

     

45






F.     

The RSU’s in your Award will mature on __________________ (the “Maturity Date”).
To meet the vesting requirement and receive your full Award, you must be an
employee of the Company on the Maturity Date and must have maintained continuous
employment from ________________ (“the Award Date”) through the Maturity Date.
In the event your employment is terminated at any time for any reason other than
retirement, death, disability or for any reason following a Change of Control,
under the conditions defined herein between the Award Date and the Maturity
Date, the full amount of your Award will be forfeited.






G.     

In the event you become separated from the Company because of retirement, death
or disability, you may receive a pro-rated portion of the Award. If your
separation date occurs after the Compensation Committee has completed its
evaluation described in Section II.E., then you will receive the number of
shares determined by dividing the number of days between the Award Date and your
separation date, by the total number of days between the Award Date and the
Maturity Date, multiplied by the number of RSU’s of your Award. If your
separation date occurs before the Compensation Committee completes its
evaluation described in Section II.E., then the full amount of your Award will
be forfeited.



For purposes of applying this Section G., retirement and disability are defined
as follows:

 



·

Retirement: You separate from the Company’s employ, having attained both a) at
least ten years of service in the Company’s employ, and b) the age of 55.






·

Disability: You become unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a
continuous period of not less than 12 months, as determined by the Compensation
Committee in its reasonable discretion.

 



H.     

In the event of a Change of Control any time before the Maturity Date, you will
receive the full amount of the Award if you are an employee on the date of the
Change of Control and have maintained continuous employment from the Award Date
through the date of Change of Control. “Change of Control” is defined for the
purposes of this Section as:




(i)      The acquisition by any unrelated person of beneficial ownership (as
that term is used for purposes of the Securities Exchange Act of 1934) of 50% or
more of the then outstanding shares (i)      of  common stock of the Company or
the combined voting power of  the then outstanding securities of the Company
entitled to vote generally in the election of directors. The term “unrelated
person” means any person other than (x) the Company and its Subsidiaries, (y) an
employee benefit plan or trust of the Company or  Its Subsidiaries, and (z) a
person who acquires stock of the Company pursuant to an agreement with the
Company that is approved by the Board in advance of the acquisition, unless the
acquisition results in a Change of Control pursuant to subsection (ii) below.
For purposes of this subsection, a “person” means an individual, entity or
group, as that term is used for purposes of the Act.



(ii)      Any tender or exchange offer, merger or other business combination,
sale of assets or any combination of the foregoing transactions, and the Company
is not the surviving corporation.



(iii)      A liquidation of the Company.



III.     You agree, as a condition of receiving the Award to pay to the Company,
or make arrangements      satisfactory to the Company regarding the payment of,
all Applicable Withholding Taxes with respect      to the Award. Any
distributions on the Award as defined herein will be made with a certificate of
common      shares. Unless otherwise agreed, the Company will withhold from the
     Award shares sufficient to cover all      Applicable Withholding Taxes.
Should you choose to receive      the full Award in shares, no stock certificate
     will be issued until the Applicable Withholding Taxes have been paid or
arrangements satisfactory      to       the Company have been made.
 
IV.     This Award is not transferable by you except by will or by the laws of
descent and distribution.
 
V.     In the event of changes in the structure of the Company, appropriate
adjustments will be made according to the Plan.



VI.     In consideration of the grant of this Award, you agree that you will
comply with such lawful conditions as the Board of Directors or the Compensation
Committee may impose on the Award, and will  perform such duties as may be
assigned from time to time by the Board of Directors or by the executive
officers of the Company operating under the authority of the Board;
provided, however, that the provisions of this sentence shall not be interpreted
as affecting the right of the Company to terminate      your employment at any
time.
 
VII.     Until the RSU’s are converted into actual shares of the Company’s
stock, your Award will not convey  actual rights normally accruing to
shareholders, including but not limited to the right to participate
in  shareholder votes or the right to receive dividends.
 
VIII.     Timing of the Company’s payment of your Award will vary, as follows:
 

a.     For employees who are continuously employed by the Company through the
Maturity Date, Award payment will occur as soon as administratively practicable
(within 60 days) after the      Maturity Date.



b.     For employees who either 1) die, or 2) become disabled before the
Maturity Date but after the Compensation Committee completed its performance
evaluation described in Section II. E., payment of the Award will occur as soon
as administratively practicable (within 60 days) after the employee’s separation
date.



c.     For employees who separate from the Company’s employ due to either 1)
retirement prior to the Maturity Date but after the Compensation Committee
completed its performance evaluation described  in Section II.E., or 2) any
reason after becoming fully vested due to a Change of Control, timing of
the Award payment will depend upon whether or not the employee is deemed to be a
“Top 50 employee”of the Company as defined by Section 409A(a)(2)(B)(i) of the
Internal Revenue Code. Generally speaking, employees who earn more than $160,000
of annual compensation may meet this definition.



If an employee is not a Top 50 employee, then payment will occur as soon as
administratively practicable (within 60 days) after the employee’s date of
separation.
 
If an employee qualifies as a Top 50 employee, then payment may occur as soon as
administratively practicable (within 60 days) after the date that is six months
after the employee’s separation date.
 



Please sign the second copy of this letter and return it to Jon Wolk, Vice
President of Finance & CFO, American Woodmark Corporation, 3102 Shawnee Drive,
Winchester, VA 22601, to acknowledge your acceptance of the terms of this Option
and receipt of the foregoing documents.
 
Your signature and return of a copy of this letter shall be deemed as your
understanding and acceptance to the terms and conditions pertaining to this plan
as outlined in this letter and the attached Plan description.
 

American Woodmark Corporation
 
 
 
(s/_______________________________________)
     Chief Executive Officer
 
 
 
Agreed to:
 

By ____________________________

 